DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claims 2, and 12 have been canceled.
Claims 1, 3-11, and 13-20 are presenting for examination.
Response to Arguments
Applicant's arguments/amendments filed 03/05/2021 have been fully considered but they are not persuasive. 
Applicants argued that the newly amended limitations wherein the upper EBC includes information about the virtual equipment which corresponds to accessary equipment, wherein the lower EBC includes information about the virtual equipment which is main equipment capable of including accessary equipment, wherein the EBC set includes the plurality of information which are recorded to the upper EBC or lower EBC for extracting immediately the plurality of pieces of the virtual equipment satisfying the predetermined criterion when an additional simulation for the virtual factory is requested by a user.

Then Examiner would like to direct applicants to the following sections that analogous to the newly amended limitations:
1. wherein the upper EBC includes information about the virtual equipment which corresponds to accessary equipment equivalent to:
 [0035] a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction of each joint, a moving speed range of each joint, are set to the robot information 24b, [0036] information about a position and a posture of the virtual tool 30 to be additionally provided on the virtual robot 32, a tool name, a tool number and a tool moving condition in a simulation are set to the tool information 24c,
As seen above, the robot information 24B discloses information about the virtual robot which corresponds to accessary equipment such as a type, an angle, an operating range, a rotating direction and a moving speed of each joint of a robot. Further it includes information of the virtual robot which corresponding to accessary equipment such as a tool name, a tool number and a tool moving about a position and posture of the virtual tool.
2. wherein the lower EBC includes information about the virtual equipment which is main equipment capable of including accessary equipment equivalent to:
[0052] when the virtual robot is selected from the virtual robot list 40b, the interference target list 40e corresponding to the virtual robot is displayed, the interference type is divided into “interference”, “contact” and clearance”….the interference indicates the case in which the selected virtual robot cuts into the virtual model, the “contact” indicates the case in which the selected virtual robot comes in contact with the virtual model, and the “clearance” indicates the case in which the selected virtual robot can not ensure a predetermined clearance from a preset virtual model.
As seen above, WADA et al discloses the main equipment which is the virtual robot list including accessary equipment such as the interference, contact and clearance.
3. wherein the EBC set includes the plurality of information which are recorded to the upper EBC or lower EBC for extracting immediately the plurality of pieces of the virtual equipment satisfying the predetermined criterion when an additional simulation for the virtual factory is requested by a user equivalent to:
[0033] the set of information is basic data for simulating a production process and has workpiece information 24a about the virtual vehicle30, robot information 24b about the virtual robot for carrying out a work with respect to the virtual vehicle 30, tool information 24c such as welding gun or a coating gun which is additionally provided in the virtual robot 32, equipment information 24d related to the virtual equipment, and simulate information 24e indicative of various sets of a simulation; 
[0043] an operator gives access to the CAD portion 20a from an outside through a DLL or an IPC based on an external program so that a library of the CAD portion 20a is operated; par [0076] an operator can easily confirm a position of the virtual teaching point.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2011/0054685 issued to WADA et al in view of US Publication No. 2017/0176958 issued to BINOTTO et al.

1. WADA et al discloses a method of registering virtual equipment for simulation of a virtual production system (See: par [0039] a three-dimensional virtual space built in the CAD software is displayed on the monitor, and virtual vehicle to be target of a simulation operation, the virtual robot which additionally provided with the virtual tool, and the virtual equipment are 
generating a production system model and a production process model of a virtual factory (See: par [0027] four virtual robots to be industrial articulated robots serve as targets to be taught by the robot teaching device and a virtual vehicle serves as a working target of the robot, …the virtual equipment such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle, the virtual robots are disposed on left side…the virtual robots are disposed on right sides…the four virtual robots will be collectively referred to as a virtual robot) on the basis of a structure, a production, and an operation (See: par [0028] The CAD data are three dimensional model data and have workpiece data, robot data, tool data, and equipment data; par [0033] the set information is basic data for simulating production process and has workpiece information about the virtual vehicle, robot information about the virtual robot, tool information such as a welding gun or a coating gun… equipment information related to the virtual equipment and simulate information indicative of various sets of simulation; par [0039] the CAD software is displayed on the monitor, and the virtual vehicle to be target of a simulation operation, the virtual robot which is additionally provided with the virtual too and the virtual equipment are displayed on the monitor); 
extracting a plurality of equipment behavior catalogs (EBCs) regarding a plural of pieces of virtual equipment used in the virtual factory from an EBC repository on the basis of the production system model (Fig. 1 extracting of different set of data 24 such as workpiece, robots, tool equipment, simulate to the CAD software; par [0033] The set of information is basic data for simulating a production process and has workpiece information 24a about the virtual 
generating and simulating a plurality of equipment processing models on the basis of the plurality of EBCs and the production process model (See: par [0043] implement a simulation in the virtual space in the CAD software; par [0047] after the editing work through the virtual teach pendant is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot and a confirmation of a single simulation or a composite simulation (a simultaneous simulation of a plurality of movable robots) is sequentially performed; par [0074] the single and composite simulations are sequentially executed to carry out an operating verification; par [0076] the virtual teaching point is displayed on the monitor and an operator can easily confirm a position of the virtual teaching point); and 

  wherein the EBC includes at least one of information about properties of the virtual equipment (See: par [0033] robot information 24b about the virtual robot 32 for carrying out a work with respect to the virtual vehicle, tool information 24c tool information such as a welding gun or coating gun which is additionally provided in the virtual robot 32 (i.e. show properties of the virtual equipment of the virtual robot and guns)), information about operation conditions of the virtual equipment (See: par [0034] a workpiece origin, a distance from the workpiece origin to a front end of a workpiece, a distance from the workpiece origin to a rear end of the workpiece…set to the workpiece information 24a (i.e. information about operation condition of the virtual robot)), information about state transition of the virtual equipment (See: par [0048] a single virtual teach pendant is present for each virtual robot, when the robot name of the robot list is, the button displayed as L1, L2, R1, or R2 is clicked through the mouse…; par [0049] it is possible to freely stop and restart the single simulation and the composite simulation on 
wherein the upper EBC includes information about the virtual equipment which corresponds to accessary equipment (See: par [0035] a type of each joint of a robot, an angle of each joint in an initial posture of the robot, an operating range of each joint, a rotating direction 
wherein the lower EBC includes information about the virtual equipment which is main equipment capable of including accessary equipment (See: par [0052] when the virtual robot is selected from the virtual robot list 40b, the interference target list 40e corresponding to the virtual robot is displayed, the interference type is divided into “interference”, “contact” and clearance”….the interference indicates the case in which the selected virtual robot cuts into the virtual model, the “contact” indicates the case in which the selected virtual robot comes in contact with the virtual model, and the “clearance” indicates the case in which the selected virtual robot can not ensure a predetermined clearance from a preset virtual model), 
wherein the EBC set includes the plurality of information which are recorded to the upper EBC or lower EBC for extracting immediately the plurality of pieces of the virtual equipment satisfying the predetermined criterion when an additional simulation for the virtual factory is requested by a user (See: par [0033] the set of information is basic data for simulating a production process and has workpiece information 24a about the virtual vehicle30, robot information 24b about the virtual robot for carrying out a work with respect to the virtual vehicle 30, tool information 24c such as welding gun or a coating gun which is additionally provided in the virtual robot 32, equipment information 24d related to the virtual equipment, and simulate information 24e indicative of various sets of a simulation; par [0043] an operator gives access to the CAD portion 20a from an outside through a DLL or an IPC based on an 
WADA et al discloses a structure, a production, and an operation (See: par [0028] The CAD data are three dimensional model data and have workpiece data, robot data, tool data, and equipment data; par [0033] the set information is basic data for simulating production process and has workpiece information about the virtual vehicle, robot information about the virtual robot, tool information such as a welding gun or a coating gun… equipment information related to the virtual equipment and simulate information indicative of various sets of simulation; par [0039] the CAD software is displayed on the monitor, and the virtual vehicle to be target of a simulation operation, the virtual robot which is additionally provided with the virtual too and the virtual equipment are displayed on the monitor; par [0044] the library of the CAD portion 20a).
WADA et al does not specify the structure, the production and the operation in the form of database.
Binotto et al discloses the three databases in the form of tables (See: par [0033] the database include of the equipment being monitored, operated  and controlled; Figs. 6A-6C illustrated three different tables which is equipment table, restrictions table, and predictive models table which resides in database 302).
WADA and Binotto are analogous art because they teach production line systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of WADA and Binotto. 

2. Canceled.

3. WADA et al discloses the method of claim 1, wherein the generating of the production system model and the production process model of the virtual factory on the basis of the structure, the production, and the operation includes generating the production system model using the structure and generating the production process model using the production and the operation (See: par [0028] The CAD data are three dimensional model data and have workpiece data, robot data, tool data, and equipment data; par [0033] the set information is basic data for simulating production process and has workpiece information about the virtual vehicle, robot information about the virtual robot, tool information such as a welding gun or a coating gun… equipment information related to the virtual equipment and simulate information indicative of various sets of simulation; par [0039] the CAD software is displayed on the monitor, and the virtual vehicle to be target of a simulation operation, the virtual robot which is additionally provided with the virtual too and the virtual equipment are displayed on the monitor) according to a user's request (See: par [0058] an operator manipulates the virtual teach pendant to generate posture data on the virtual tool at the virtual teaching point selected; par [0076] operator can easily confirm a position of the virtual teaching point).  
WADA et al discloses a structure, a production, and an operation (See: par [0028] The CAD data are three dimensional model data and have workpiece data, robot data, tool data, 
WADA et al does not specify the structure, the production and the operation in the form of database.
Binotto et al discloses the three databases in the form of tables (See: par [0033] the database include of the equipment being monitored, operated  and controlled; Figs. 6A-6C illustrated three different tables which is equipment table, restrictions table, and predictive models table which resides in database 302).
WADA and Binotto are analogous art because they teach production line systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of WADA and Binotto. Binotto’s teachings would be to configure user presets or initial setup to target the desired optimization choice (¶ 0002).

4. WADA et al discloses the method of claim 1, wherein the generating and simulating of the plurality of equipment processing models on the basis of the plurality of EBCs and the production process model (See: par [0043] implement a simulation in the virtual space in the 

5. WADA et al discloses the method of claim 4, wherein the generating and simulating of the plurality of equipment processing models on the basis of the plurality of EBCs and the production process model (See: par [0043] implement a simulation in the virtual space in the CAD software; par [0047] after the editing work through the virtual teach pendant is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot and a confirmation of a single simulation or a composite simulation (a simultaneous simulation of a plurality of movable 

6. WADA et al discloses the method of claim 5, wherein the generating and simulating of the plurality of equipment processing models on the basis of the plurality of EBCs and the production process model (See: par [0043] implement a simulation in the virtual space in the CAD software; par [0047] after the editing work through the virtual teach pendant is completed, an actuation is confirmed through a manual operation and switching into an automatic operation is then carried out to actuate the virtual robot and a confirmation of a single simulation or a composite simulation (a simultaneous simulation of a plurality of movable robots) is sequentially performed; par [0074] the single and composite simulations are sequentially executed to carry out an operating verification; par [0076] the virtual teaching point is displayed on the monitor and an operator can easily confirm a position of the virtual 
WADA et al does not specify mapping the plurality of unit processes and the plurality of equipment instance models regarding the plurality of pieces of virtual equipment.
Binotto et al discloses mapping the plurality of unit processes and the plurality of equipment instance models regarding the plurality of pieces of virtual equipment (See: par [0046] mapping that correlated predictive models to sensors).
  WADA and Binotto are analogous art because they teach production line systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of WADA and Binotto. Binotto’s teachings would be to perform different behaviors overtime, such as targeting autonomy, energy consumption, or minimize maintenance (¶ 0002).
 
7. WADA et al discloses the method of claim 1, further comprising registering the generated EBC set in the EBC repository (See: Abstract, storing a position and a posture of the virtual tool in the execution of the interpolating operation as an interpolating operation point every predetermined interval…storing the read posture data).  

8. WADA et al discloses the method of claim 7, further comprising: 

 inputting the information about generation of the EBC set to the production 25system model and the production process model (See: Fig. 1 inputting the set data 24 to CAD software which is the production system model and the production process model; par [0033]).  
WADA et al discloses a structure, a production, and an operation (See: par [0028] The CAD data are three dimensional model data and have workpiece data, robot data, tool data, and equipment data; par [0033] the set information is basic data for simulating production process and has workpiece information about the virtual vehicle, robot information about the virtual robot, tool information such as a welding gun or a coating gun… equipment information related to the virtual equipment and simulate information indicative of various sets of simulation; par [0039] the CAD software is displayed on the monitor, and the virtual vehicle to be target of a simulation operation, the virtual robot which is additionally provided with the virtual too and the virtual equipment are displayed on the monitor).
WADA et al does not specify the structure, the production and the operation in the form of database.
Binotto et al discloses the three databases in the form of tables (See: par [0033] the database include of the equipment being monitored, operated  and controlled; Figs. 6A-6C illustrated three different tables which is equipment table, restrictions table, and predictive models table which resides in database 302).


9. WADA et al discloses the method of claim 8, further comprising extracting the EBC set regarding a set of virtual equipment used in the virtual factory from the EBC repository (See: Fig. 1 extracting of different set of data 24 such as workpiece, robots, tool equipment, simulate to the CAD software; par [0046] it is possible to carry out a work for editing a moving command (a linear interpolation or a circular interpolation) on the virtual teaching point by operating the virtual robot while properly changing an operating coordinate system of the virtual robot…; par [0048] when the robot name of the robot list (that is, the button displayed as L1, L2, R1, or R2 is clicked through the mouse; par [0054] Fig. 3 an interference occurrence time is 24.20 sec after a start, an interference occurrence is he virtual robot 32 corresponding to L1, and an interference target is the virtual robot corresponding to L2; par [0056] first of all, when a desirable robot name in the robot list of the robot teaching portion is clicked to specify one of the virtual robots at step1 in Fig. 4, the virtual tach pendant 36 corresponding thereto is displayed)  when an additional simulation for the virtual factory is requested by a user (See: par [0058] an operator manipulates the virtual teach pendant to generate posture data on the virtual tool at the virtual teaching point selected; par [0076] operator can easily confirm a position of the virtual teaching point).  

10. WADA et al discloses the method of claim 9, further comprising: 
generating a sub-process corresponding to the EBC set on the basis of the production process model (See: par [0027] four virtual robots to be industrial articulated robots serve as targets to be taught by the robot teaching device and a virtual vehicle serves as a working target of the robot, …the virtual equipment such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle, the virtual robots are disposed on left side…the virtual robots are disposed on right sides…the four virtual robots will be collectively referred to as a virtual robot); 
generating an equipment instance model for the set of virtual equipment on the basis of the EBC set (See: par [0027] four virtual robots to be industrial articulated robots serve as targets to be taught by the robot teaching device and a virtual vehicle serves as a working target of the robot, …the virtual equipment such as a conveyor or a jig is provided in a station for carrying out a work with respect to the virtual vehicle, the virtual robots are disposed on left side…the virtual robots are disposed on right sides…the four virtual robots will be collectively referred to as a virtual robot); and 
generating the plurality of equipment processing models to perform a simulation (See: par [0038] the number of the virtual robots and a name and a number thereof, and the number of virtual conveyors and a name and a number thereof are set to the simulate information 24e).
WADA et al does not specify mapping the sub-process and the equipment instance model for the set of virtual equipment.

  WADA and Binotto are analogous art because they teach production line systems. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of WADA and Binotto. Binotto’s teachings would be to perform different behaviors overtime, such as targeting autonomy, energy consumption, or minimize maintenance (¶ 0002).

As per Claims 11, and 13-20, the instant claims recite substantially same limitation as the above rejected claims 1, and 3-10, and therefore rejected under the same rationale.

12. Canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        04/22/2021